[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
At the hearing in damages, the plaintiff established by her burden of proof that she was repeatedly sexually assaulted by the defendant while a foster child at the defendant's home, and the permanent detrimental effect upon her was caused by this conduct. Accordingly, the court will award the plaintiff One million dollars ($1,000,000.00) compensatory damages and punitive damages of Seven thousand two hundred fifty dollars ($7,250.00).
Since the court finds the defendant is not in the military service, judgment may enter in favor of the plaintiff in the sum of $1,007,250.00.
McDONALD, J.